09-4688-cv
Doctor’s Associates, Inc. v. Dangtran

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 25th day of May, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
                 Circuit Judges,
          BRIAN M. COGAN ,
                 District Judge.*

-------------------------------------------x

DOCTOR ’S ASSOCIATES, INC .,

                               Plaintiff-Appellee,

          v.                                                                               No. 09-4688-cv

JOE DANGTRAN ,

                               Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                       Frank J. Scinto, Gager, Emerson, Rickart, Bower & Scalzo LLP,
                                                     Southbury, Connecticut.


          *
          The Honorable Brian M. Cogan, of the United States District Court for the Eastern
District of New York, sitting by designation.

                                                                      1
FOR APPELLEE:                          Erika L. Amarante & Tahlia Townsend, Wiggin and Dana LLP,
                                       New Haven, Connecticut.

      Appeal from a October 9, 2009 judgment of the United States District Court for the District of
Connecticut (Peter C. Dorsey, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the District Court’s judgment is AFFIRMED.

        Plaintiff-appellee Doctor’s Associates, Inc. moved under the Federal Arbitration Act, 9
U.S.C. § 4, to compel defendant-appellant Joe Dangran to arbitrate certain claims in accordance with
a franchise agreement between the parties. The District Court granted the motion to arbitrate, and
Dangtran brought this timely appeal. We assume the parties’ familiarity with the underlying facts,
the procedural history of this action, and the issues raised on appeal.

        “We review de novo a judgment of the district court staying or compelling arbitration.” Collins
& Aikman Prods. Co. v. Bldg. Sys., 58 F.3d 16, 19 (2d Cir. 1995). Undertaking that review, we affirm
the District Court’s ruling for substantially the reasons set forth in the Court’s order of October 8,
2009.

                                          CONCLUSION

       For the foregoing reasons, the October 9, 2009 judgment is AFFIRMED.




                                               FOR THE COURT,

                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  2